EXHIBIT 1 STATEMENT OF JOINT FILING Pursuant to Reg. Section 240.13d-1(k)(1)(iii) of the Securities Exchange Act of 1934, the foregoing Schedule 13D is filed on behalf of Robert Philip Bixby; Walter E. Bixby, III; Angeline I. Bixby; Nancy Bixby Hudson; Lee M. Vogel; James Phillip Bixby; Blake Chandler Bixby; JRB Interests LLC; W.E.B. Interests Ltd.; Nancy Bixby Hudson GST Trust dated December 18, 1997; Nancy Bixby Hudson Trust dated December 11, 1997, as amended March 4, 2002; Issue Trust for Nancy Bixby Hudson dated December 18, 1997; Issue Trust for Lee M. Vogel dated December 18, 1997; Walter E. Bixby Descendants Trust dated as of December 30, 1976; Walter E. Bixby, III GST Trust dated August 12, 1999; Robert Phillip Bixby GST Trust dated August 12, 1999; Angeline I. O'Connor GST Trust dated August 12, 1999; and Issue Trust for Angeline I. O'Connor dated August 12, 1999. /s/ Robert Philip Bixby Robert Philip Bixby /s/ Walter E. Bixby, III Walter E. Bixby, III /s/ Angeline I. Bixby Angeline I. Bixby /s/ Nancy Bixby Hudson Nancy Bixby Hudson /s/ Lee M. Vogel Lee M. Vogel /s/ James Phillip Bixby James Phillip Bixby /s/ Blake Chandler Bixby Blake Chandler Bixby JRB INTERESTS LLC., a Missouri limited liability company By: /s/ Nancy Bixby Hudson Nancy Bixby Hudson, Manager By: /s/ Lee M. Vogel Lee M. Vogel, Manager W.E.B. INTERESTS LTD., a Texas partnership By: /s/ Robert Philip Bixby Robert Philip Bixby, a General Partner By: /s/ Walter E. Bixby, III Walter E. Bixby, III, a General Partner By: /s/ Angeline I. Bixby Angeline I. Bixby, a General Partner NANCY BIXBY HUDSON GST TRUST DATED DECEMBER 18, 1997 By: /s/ Nancy Bixby Hudson Nancy Bixby Hudson, Co-Trustee By: The Midwest Trust Company of Missouri, Co-Trustee /s/ Dan Lang Dan Lang, President NANCY BIXBY HUDSON TRUST DATED DECEMBER 11, 1997 By: /s/ Nancy Bixby Hudson Nancy Bixby Hudson, Trustee ISSUE TRUST FOR NANCY BIXBY HUDSON DATED DECEMBER 18, 1997 By: /s/ Nancy Bixby Hudson Nancy Bixby Hudson, Co-Trustee By: Midwest Trust Company of Missouri, Co-Trustee /s/ Dan Lang Dan Lang, President ISSUE TRUST FOR LEE M. VOGEL DATED DECEMBER 18, 1997 By: /s/ Lee M. Vogel Lee M. Vogel, Co-Trustee By: Midwest Trust Company of Missouri, Co-Trustee /s/ Dan Lang Dan Lang, President WALTER E BIXBY DESCENDANTS TRUST DATED AS OF DECEMBER 30, 1976 By: /s/ Angeline I. Bixby Angeline I. Bixby, Co-Trustee By: /s/ Robert Philip Bixby Robert Philip Bixby, Co-Trustee By: /s/ Walter E. Bixby, III Walter E. Bixby, III, Co-Trustee WALTER E BIXBY, III GST TRUST DATED AUGUST 12, 1999 By: /s/ Walter E. Bixby, III Walter E. Bixby, III, Trustee ROBERT PHILLIP BIXBY GST TRUST DATED AUGUST 12, 1999 By: /s/ Robert Philip Bixby Robert Philip Bixby, Trustee ANGELINE I. O'CONNOR GST TRUST DATED AUGUST 12, 1999 By: /s/ Angeline I. Bixby Angeline I. Bixby, Trustee ISSUE TRUST FOR ANGELINE I. O'CONNOR DATED AUGUST 12, 1999 By: /s/ Angeline I. Bixby Angeline I. Bixby, Trustee
